Title: To Thomas Jefferson from André Limozin, 9 November 1788
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 9 Nov. 1788. Has not had a reply to his letter of 6 Oct.; nevertheless, he is shipping on the ship Sally, Captain Kennedy, TJ’s box of vinegar and perfumery, the bust of Lafayette, a clock forwarded to him while TJ was in Holland, and two trunks of Barclay’s papers. His Paris bankers, Sartorius & Co., have informed him that TJ has paid 254₶ 17s. 9d., the balance due on his account. “I suppose your Excellency hath given hint in america of the very high Prices of Wheat and flour in this kingdom.”
